Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet (US 2019/0222939A1, filed 1-17-18) in view of Park et al. (US 2014/0064518A1, hereinafter Park).
Regarding claim 1, Brunett discloses: Regarding claim 1, Brunett discloses: A loudspeaker parameter system for vented box excursion modeling, comprising: a loudspeaker driver (55, figs. 1-2) having a conductor (57, fig. 2A), a magnet and a diaphragm (fig. 2A); a processor (110, fig. 1 and 200, fig. 4) for excursion modeling configured to: receive an input signal (u, fig. 1), an enclosure having a resonant port (fig. 3; paragraph: 0045), estimate port parameters (port equations (10)-(11), paragraph: 0058) including at least one of an acoustic resistance or acoustic mass (paragraph: 0047; 0053), and apply a voltage limit based on the vented box excursion model utilizing the port parameters (paragraphs: 0057-0058 and fig. 7).
Brunett differs from claim 1 in that he does not specifically disclose: determine a voltage level of the input signal based on an envelope detector.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunette’s system to provide for the following: determine a voltage level of the input signal based on an envelope detector as this arrangement would facilitate detecting desired voltage level using an envelope detector as taught by Park.
Regarding claims 3, 8, Brunette further discloses: wherein the port parameters are estimated at a specific voltage level (port equations (10)-(11), paragraph: 0058), wherein the processor is further configured to determine a driver resistance (paragraph: 0042) and delta temperature based on at least one of the voltage and current of the input signal (paragraph: 0060).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunette in view of Park as applied to claim 1 above, and further in view of Risberg et al. (US 2018/0136899A1, hereinafter Riserberg).
 The combination differs from claims 4-5 in that he does not specifically disclose: wherein the port parameters are estimated using a look-up table, wherein the port parameters are estimated by curve fitting the peak input voltage level of the input signal.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, in light of teachings of Riseberg, to provide for the following: wherein the port parameters are estimated using a look-up table, wherein the port parameters are estimated by curve fitting the peak input voltage level of the input signal as this arrangement would provide well-known technique for estimating parameters as taught by Riseberg.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunette in view of Park as applied to claim 1 above, and further in view of Wang et al. (US 2014/0098965A1, hereinafter Wang)
The combination differs from claim 6-7, in that he does not specifically disclose: wherein conductor is a voice coil having a voice coil excursion, and further wherein the processor is further configured to apply a lumped element model to the input signal to determine the state of the port parameters and the voice coil excursion, wherein the voltage limit is based at least in part on the voice coil excursion, wherein the lumped element model is based on a DC resistance received from a thermal model
However, Wang discloses method for measuring electroacoustic parameters of transducer which teaches: wherein conductor is a voice coil having a voice coil excursion, and further wherein the processor is further configured to apply a lumped element model to the input signal to determine the state of the port parameters and the voice coil excursion, wherein the voltage limit is based at least in part on the voice coil excursion, wherein the lumped element model is based on a DC resistance received from a thermal model (fig. 1; paragraphs: 0006; 0015; 0026; 0031-0032; 0043).
.
Claims 9-13, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunette in view of Risberg et al. (US 2018/0136899A1, hereinafter Riserberg).
Regarding claim 9, Brunte discloses: A method for modeling parameters of a vented box loudspeaker, comprising: receiving an input signal, determining a voltage level of the input signal , and applying a voltage limit based on the port parameters (figs. 1, 4, 7; paragraphs: 0057-0058; 0047; 0053)
Regarding claim 17, Brunette discloses: Regarding claim 17, Brunette discloses: A loudspeaker parameter system, comprising:  a loudspeaker having a transducer and a diaphragm (fig. 2A), a processor (110, fig. 1 and 200, fig. 4) for excursion modeling configured to: receive an input signal (u, figs. 1, 4), determine the voltage level of the input signal, estimate an acoustic resistance, and acoustic mass (paragraph: 0047; 0053), and apply a voltage limit to limit excursion based on the port parameters (port equations (10)-(11), paragraph: 0058; paragraphs: 0057-0058 and fig. 7).

However, Risreberg discloses: interpolating speakers parameters (reads on “index into the look-up table, so as to update one or more control parameters”: paragraphs: 0110-0112).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunette’s system to provide for the following: interpolating port parameters including at least one of an acoustic resistance and acoustic mass as this arrangement would provide well-known technique for deriving values by interpolating as taught by Strauss.
Regarding claims 11, 16, 19, Brunette further teaches the following: wherein the port parameters are estimated at a specific voltage level and are voltage dependent (port equations (10)-(11), paragraph: 0058), determining a driver resistance and delta temperature based on at least one of the voltage and current of the input signal (paragraph: 0060), wherein the acoustic resistance and acoustic mass are estimated at a specific voltage level (paragraph: 0047; 0053).
Regarding claim 20, Brunette discloses: Regarding claim 20, Brunette discloses: A loudspeaker parameter system for vented box driver excursion modeling, comprising: a loudspeaker driver having a coil, a magnet and a diaphragm (fig. 2A); a processor (110, fig. 1 and 200, fig. 4) for excursion modeling configured to: receive an input signal (u, figs. 1, 4) determine a voltage input of the input signal, estimate port parameters (port equations (10)-(11), paragraph: 0058) including an acoustic resistance and acoustic mass(paragraph: 0047; 0053), and apply a voltage limit based on the vented box excursion model utilizing the nonlinear port parameters (paragraphs: 0057-0058 and fig. 7).
Brunette differs from claim 20 in that in that although he discloses: port parameters including at least one of an acoustic resistance and acoustic mass 
However, Riseberg discloses: estimating parameters based on a look-up table (paragraphs: 0110; 0117-0118).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunette’s system to provide for the following: estimating parameters based on a look-up table as this arrangement would provide well-known technique for estimating parameters as taught by Riseberg.
Brunette differs from claims 10, 18 in that he does not specifically disclose: wherein the voltage level is determined by an envelope detector.
However, Park discloses audio device and audio output method thereof which teaches: determine a voltage level of the input signal based on an envelope detector (110, figs. 1-2; paragraph: 0036).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunette’s system to provide for the following: determine a voltage level of the input signal based on an envelope detector as this arrangement would facilitate detecting desired voltage level using an envelope detector as taught by Park.
Brunette differs from claims 12-13 in that he does he does not specifically disclose: wherein the port parameters are estimated using a look-up table, wherein the port parameters are estimated by curve fitting the peak input voltage level of the input signal.
However, Riseberg discloses: wherein the port parameters are estimated 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunette’s system, in light of teachings of Riseberg, to provide for the following: wherein the port parameters are estimated using a look-up table, wherein the port parameters are estimated by curve fitting the peak input voltage level of the input signal as this arrangement would provide well-known technique for estimating parameters as taught by Riseberg.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunette in view of Riseberg as applied to claim 11 above, and further in view of Wang.
The combination differs from claims 14-15 in that he does not specifically disclose: further comprising applying a lumped element model to the input signal to determine parameters and a voice coil excursion, wherein the voltage limit is based at least in part on the voice coil excursion, wherein the lumped element model is based on a DC resistance received from a thermal model.
However, Wang discloses: further comprising applying a lumped element model to the input signal to determine parameters and a voice coil excursion, wherein the voltage limit is based at least in part on the voice coil excursion, wherein the lumped element model is based on a DC resistance received from a thermal model (fig. 1; paragraphs: 0006; 0015; 0026; 0031-0032; 0043).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: further comprising applying a lumped element model to the input signal to determine parameters and a voice coil excursion, wherein the voltage limit is based at least in part on the voice coil excursion, wherein the lumped element model is based on a DC resistance received from a thermal 
  Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-20 have been considered but are moot because of the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651